Title: To Thomas Jefferson from Ellen Wayles Randolph Coolidge, 30 January 1807
From: Coolidge, Ellen Wayles Randolph
To: Jefferson, Thomas


                        
                            Edgehill January 30th. 1807
                        
                        It has been a long time since I have heard from my Dear Grandpapa although he is two letters in my debt one
                            of which I expected last post but not recieving it I concluded it would be better to set down and write to put you in mind of your promise of writing to me sometimes. Jefferson has
                            returned and so has Mr Ogelvie who is going to be married to a Mrs Bankhead of Port Royal who is the widow of a
                            gentleman who had been his pupil. she is (I am informed) a fine woman and very rich. besides she is rather handsome than
                            otherwise Mr. O. intends to settle with her in Milton it will a great addition to our neighbourhood. James is very
                            much grown and I think now is a very handsome and sprigtly child Mama Sister Ann and the children are well and send
                            their love to you give mine to Mrs. S. H. S. adieu my dear Grandpapa believe
                            me to be your affectionate Grand Daughter
                        
                            E. W. Randolph
                            
                        
                        
                            Your Grass looks very well.
                        
                    